DETAILED ACTION
Claims 15-28 are currently pending.  Claims 1-14 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 19-20, in the reply filed on October 8, 2021 is acknowledged. 
Claims 15-18 and 21-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, since there is no allowable generic or linking claim. Election was made without traverse in the reply filed on October 8, 2021.

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/EP2017/056448, filed March 17, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 16, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the drawings are indicated by “Figure” rather than “FIG.” as required by 37 C.F.R § 1.84 (u)(1) (see also MPEP § 608.02 (V)).  The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s).  Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.  View numbers must be preceded by the abbreviation “FIG.”  Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ladel et al., (WO 2015/124735, published 27 August 2015; IDS 9/16/2019) (“Ladel”).
Ladel is directed to regenerative medicine, specifically cartilage regeneration (Abstract; page 1, lines 4-7; page 8, lines 12-13).
Regarding claim 19, Ladel teaches maintaining chondrogenic cells or osteochondral/cartilage explants (i.e. tissue) for at least 4 months in culture medium wherein the culture medium comprises FGF-18 (page 8, lines 27-32).
Given the instant specification discloses long term storage is more than 5 weeks (page 5, lines 1-2), Ladel’s method reads on “long term storage” and the disclosed culture medium reads on “storage medium”.  

Further regarding claim 19 and the limitation regarding the time period of at least 5 weeks, Ladel teaches a time period of at least 4 months.  Therefore, the range disclosed in Ladel is disclosed with sufficient specificity to constitute an anticipation. See MPEP 2131.03 (II)
Therefore, Ladel’s teaching anticipates claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ladel, as applied to claim 19 above, and further in view of Brighton et al., (Arthritis and Rheumatism, Vol. 22, No. 10 (October 1979), pages 1093-1101; see PTO-892) (“Brighton”).
The teaching of Ladel is set forth above and anticipates claim 19.
Regarding claim 20, as to the limitation regarding the temperature range of about 20°C to about 38°C, it is noted that Ladel is silent as to the culture temperature.  However, Brighton is directed to culturing and storage of cartilage tissue and specifically teaches storage at 37°C in standard culturing conditions, wherein the tissue remained viable for up to 60 days (8.5 weeks) (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incubate in storage medium at a temperature of 37°C (prior art range lies within the claimed range).
The person of ordinary skill in the art would have been motivated to modify the method of Ladel to use well-known culture conditions, i.e. temperature of 37°C, as 
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Ladel and Brighton because each of these teachings are directed at the cultivation and preservation of cartilage tissue.
Further regarding claim 20 steps (a), (b) and (c), it is noted that Ladel teaches the disclosed method preferably adds the FGF-18 to the cultures in an intermittent manner.
In one embodiment the FGF-18 is added for one day (i.e. 24 hours +/- 4 hours), and thereafter the FGF-18 is removed and the culture is continued for 6 days (144 hours) without FGF-18 (i.e. storage medium that does not comprise FGF-18). This scheme corresponds to a weekly cycle and Ladel teaches repeating the weekly cycle for 4 weeks of culture (i.e. repeating steps (a) and (b) until end of storage) (Ladel at page 12, lines 4-22).  
Although Ladel teaches performing the monthly cycle for 2, 3 or 4 months (i.e. at least 5 weeks) (see Ladel page 8, lines 27-32), Ladel does not further teach whether or not the weekly cycle is continued for at least 5 weeks.  However, Ladel teaches that the weekly cycle (FGF-18 given 1 day per week on a weekly basis) provided the best results regarding proliferation and matrix production, as compared to monthly cycle or permanent exposure to FGF-18 (page 19, lines 37-38). 
Therefore, given that Ladel has shown the cartilage tissue can be cultured for up to 4 months, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat the weekly cycle for at least one additional week for a total of at least 5 weeks since doing so results in improved tissue proliferation and matrix production.

The skilled artisan would have had a reasonable expectation of success in culturing an additional week because Ladel teaches the cartilage tissue can be successfully cultured for up to 4 months.

Conclusion
No claim is allowed.  No claim is free of the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farran et al., Enhanced Integration with Treatment of Sprifermin (rhFGF18) in a Cartilage Injury-Repair Model, The University of Pennsylvania Orthopaedic Journal, Vol. 24, June 2014, pages 122-123.
Farran is directed to incubating or maintaining cartilage tissue in culture medium comprising rhFGF18 for 24 hours and there after incubating in culture medium without rhFGF18 for 6 days (weekly cycle), and repeating the cycle weekly for 4 weeks for the purpose of promoting cartilage to cartilage integration.  Farran teaches the weekly cycle of FGF18 exposure resulted in the greatest degree of integration.
Farran notes that a successful cartilage repair requires the repair tissue to be well-integrated into the surrounding native cartilage.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-

/EVELYN Y PYLA/             Examiner, Art Unit 1633